Citation Nr: 0624337	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
diabetes mellitus, including as due to exposure to herbicide 
agents.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964 and from March 1967 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied entitlement to service 
connection for diabetes mellitus as due to herbicide 
exposure.

A review of the record reveals that the diabetes mellitus 
claim was previously denied by a January 1989 Board decision.  
The April 2002 rating decision on appeal did not explicitly 
address whether new and material evidence had been submitted 
to reopen this previously denied claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.

The veteran raised the issue of service connection for 
diabetes as due to exposure to herbicides.  Official records 
reflect that the veteran did not have service in Vietnam.  
The Board defers the decision on this matter pending the 
development requested herein.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  In January 1989, the Board denied entitlement to service 
connection for diabetes mellitus.    

2.  Evidence received since the January 1989 Board decision 
denying entitlement to service connection for diabetes 
mellitus is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1989 Board decision denying entitlement to 
service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  The evidence received since the Board's January 1989 
decision denying entitlement to service connection for 
diabetes mellitus is new and material; thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002) (applicable to claims filed prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claim, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In January 1989, the Board denied the veteran's claim for 
entitlement to service connection for diabetes mellitus.  
That decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received subsequent to the January 1989 final 
Board decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the Board's January 1989 decision, the record 
contained a December 1982 VA treatment record showing that 
the veteran was diagnosed as possibly having retinopathy in 
both eyes; a December 1982 VA examination showing that the 
veteran was diagnosed as having bilateral myopia, 
astigmatism, and presbyopia; bilateral blephoritis; bilateral 
senile macular degeneration; and borderline intraocular 
pressure, glaucoma suspect; a January 1985 VA examination 
with an opinion that the veteran's diagnosed macular 
degeneration began in service; a December 1985 treatment 
record showing that the veteran was diagnosed as having 
diabetes mellitus; and a July 1986 VA examination, which 
contained an opinion that the veteran's significant history 
of retinopathy, peripheral neuropathy, and impotence may not 
be related to the veteran's diabetes as he only had a several 
month history of insulin dependant diabetes.  Evidence 
obtained since that time includes private treatment records 
from Dr. J. Benson and a January 2002 VA examination, which 
noted that the veteran was diagnosed as having diabetes in 
1985 and that diabetic retinopathy had been documented in the 
medical records.  The examination report also showed that the 
veteran was diagnosed as having a mixture of type 1 and type 
2 diabetes, insulin dependent with retinopathy.  

Such evidence is sufficient to reopen the claim for diabetes 
mellitus.  The Board finds that this additional evidence 
associated with the claims file since the January 1989 Board 
decision, as well as additional contentions advanced by the 
veteran, warrant additional review as they bear directly or 
substantially upon the specific matter under consideration 
and are so significant that such evidence must be considered 
in order to fairly decide the merits of the claim.  
Consequently, the record contains new and material evidence, 
and the claim must be reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for diabetes mellitus is reopened; the 
appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304.  

In a March 1985 rating decision, the veteran was service 
connected for macular degeneration.  The veteran contends 
that his service connected eye disability, which was found to 
have begun in service, was caused by his diabetes mellitus.  
He argues that this shows that his diabetes mellitus began in 
service as well, although he did not have a diagnosis of 
diabetes until December 1985.

Service medical records are silent to any complaints, 
treatment or diagnosis of diabetes mellitus.  In December 
1982, the veteran was diagnosed as possibly having 
retinopathy in both eyes.  During a December 1982 VA 
examination, the veteran was diagnosed as having bilateral 
myopia, astigmatism, and presbyopia; bilateral blephoritis; 
bilateral senile macular degeneration; and borderline 
intraocular pressure, glaucoma suspect.  In a January 1985 VA 
examination, the examiner opined that the veteran's diagnosed 
macular degeneration began in service.  

In December 1985, the veteran was diagnosed as having 
diabetes mellitus.  In July 1986, the veteran was afforded a 
VA examination regarding his diabetes mellitus.  The examiner 
noted that the veteran had a significant history of 
retinopathy, peripheral neuropathy, and impotence.  The 
examiner opined that these symptoms may not be related to the 
veteran's diabetes as he only had a several month history of 
insulin dependant diabetes.  In January 2002, the veteran was 
afforded another VA examination.  The examiner noted that the 
veteran was diagnosed as having diabetes in 1985 and that 
diabetic retinopathy had been documented in the medical 
records.  The veteran was diagnosed as having a mixture of 
type 1 and type 2 diabetes, insulin dependent with 
retinopathy.  The examiner apparently thought the examination 
was for an increased rating claim and, therefore, did not 
give a nexus opinion.  

The VA's duty to assist the appellant includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of 
the veteran's contentions and his medical history, the Board 
finds that a medical opinion is necessary in order to clarify 
the date of onset of the veteran's diabetes mellitus and 
specifically whether the veteran's service connected eye 
disability was caused by diabetes, indicating that his 
diabetes mellitus had its onset during service. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the date of onset and etiology of the 
veteran's diabetes mellitus.  The 
examiner should state whether it is at 
least as likely as not that the current 
diabetes mellitus had its onset during 
active service or is related to any 
inservice disease or injury.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
In rendering the opinions and 
conclusions, the examiner should address 
the appellant's reported medical history 
during active service and in the post-
service medical evidence and his 
statements and testimony.

2.  Invite the veteran to submit any 
records that may show exposure to 
herbicides or service in Vietnam, such as 
ships logs, letters written during 
service which may reflect service in 
Vietnam, or any other supportive 
documentation he may have in his 
possession or that he may be able to 
obtain.

3.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to 


the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



